       Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 1 of 15



 1    RUSS, AUGUST & KABAT
      Marc A. Fenster (SBN 181067)
 2    Email: mfenster@raklaw.com
      Reza Mirzaie (SBN 246953)
 3    Email: rmirzaie@raklaw.com
      Paul A. Kroeger (SBN 229074)
 4    Email: pkroeger@raklaw.com
      Neil A. Rubin (SBN 250761)
 5    Email: nrubin@raklaw.com
      12424 Wilshire Boulevard, 12th Floor
 6    Los Angeles, California 90025
      Telephone: (310) 826-7474
 7    Facsimile: (310) 826-6991

 8    Attorneys for Plaintiff Oyster Optics, Inc.
 9

10                                   UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12   OYSTER OPTICS, LLC,                             CASE NO. 4:20-cv-02354-JSW
13                      Plaintiff,                   LOCAL PATENT RULE 403 JOINT
14          vs.                                      CLAIM CONSTRUCTION AND
                                                     PREHEARING STATEMENT
15   CIENA CORPORATION,
16                      Defendant.
17

18

19

20
21

22

23

24

25

26

27

28

     Case No. 4:20-cv-02354-JSW                       JOINT CLAIM CONSTRUCTION STATEMENT
          Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 2 of 15



 1             Plaintiff Oyster Optics, LLC (“Oyster”) and Ciena Corporation (“Ciena”) hereby jointly

 2   provide this Joint Claim Construction Chart pursuant to Local Patent Rule 4-3 and Judge White’s

 3   Standing Order for Patent Cases.

 4   I.        LIST OF PROPOSED CLAIM TERMS TO WHICH THE PARTIES ARE

 5             AGREED ON A CONSTRUCTION (PATENT L.R. 4-3(A).

 6             The parties have agreed that a number of terms initially identified in their identification of

 7   terms for construction do not require construction, and narrowed the list of terms with disputed

 8   constructions to those reflected below. The parties have agreed on the constructions provided in

 9   the chart below:

10                                            U.S. Patent 6,665,500

11       “the input data stream” (‘500 Patent – cl. 2)     “the electronic data stream”
12   II.       PROPOSED CLAIM CONSTRUCTIONS BY EACH PARTY FOR THE
13             DISPUTED CLAIM TERMS (PATENT L.R. 4-3(B)).
14             Pursuant to Patent L.R. 4-3(b), the Parties’ proposed constructions of disputed terms are
15   provided in the chart below along with the intrinsic and extrinsic evidence on which the parties
16   intend to rely.1
17                                            U.S. Patent 6,665,500
18           Claim Term/Phrase                  Oyster’s Proposed                 Ciena’s Proposed
19                                                   Construction                    Construction
20       • “a phase modulator for         “phase modulate” means            Claim 1, 8
21          phase modulating light        “alter the phase of light to      “a device that alters the phase
22          from the light source”        create an optical signal having of light to create an optical
23          (claim 1)                     a phase that is representative    signal having a phase that is
24       • “phase modulating light        of data”                          representative of data. The
25          from a laser” (claim 17)                                        phase modulator does not
26

27
     1In addition to the evidence cited by Oyster and Ciena, the parties reserve the right to use any
28   evidence cited by the other party.
     Case No. 4:20-cv-02354-JSW              - 1-               JOINT CLAIM CONSTRUCTION STATEMENT
       Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 3 of 15



 1
      • phase modulate terms for   Intrinsic Evidence:                  perform amplitude
 2
         dependent claims 8, 19    Abstract; Figs. 1 and 2;             modulation”
 3
                                   2:4146, 2:63–3:11, 3:21–34,          Claim 17, 19
 4
                                   3:4654, 3:57–65, 4:29–42,            “altering the phase of light to
 5
                                   5:21–24, 6:26–52, 7:12–51,           create an optical signal having
 6
                                   7:61-65, 8:33–41, 8:59–62,           a phase that is representative
 7
                                   9:11–21, 10:12–28                    of data, wherein the phase
 8
                                   Extrinsic Evidence:                  modulating does not include
 9
                                   • Fiber Optics Standard              amplitude modulating”
10
                                     Dictionary, Third Ed. (1997)       Intrinsic Evidence:
11
                                     at 742 (“phase modulation:         • ’500 patent at 2:48-58, 3:17-
12
                                     Angle modulation in which            20, 3:57-60, 5:44-48, 5:63-
13
                                     the phase angle of a carrier,        6:25, 6:40-52, 7:39-50
14
                                     such as an electronic, radio,      • ’055 patent (incorporated by
15
                                     or optical carrier, is caused to     reference into the 500 patent)
16
                                     depart from its reference            at 2:6-9, 2:23-39, 2:48-67,
17
                                     value by an amount                   4:41-5:9, 6:8-24
18
                                     proportional to the                • PTAB-IPR2017-01720 (055
19
                                     instantaneous value of the           petition): Preliminary P.O.
20
                                     modulating signal”; “optical         Response 1-2; P.O. Response
21
                                     phase modulator: An optical          1, 7-9.
22
                                     device that controls or varies     • PTAB-IPR2017-01720 (055
23
                                     the phase of a lightwave             petition): Preliminary P.O.
24
                                     relative to a fixed reference        Response 6
25
                                     or relative to another             Extrinsic Evidence:
26
                                     lightwave in accordance with       • CIENA00076204-
27
                                     an information bearing               CIENA00076507
28

     Case No. 4:20-cv-02354-JSW      - 2-                  JOINT CLAIM CONSTRUCTION STATEMENT
         Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 4 of 15



 1
                                         signal.”)                         • Snawerdt Transcript Dated
 2
                                      • The Authoritative Dictionary          August 13, 2020.
 3
                                         of IEEE Standards Terms,          • Snawerdt Transcript Dated
 4
                                         Seventh Ed. (2000) at 816            December 15, 2017.
 5
                                         (“phase modulation (1) (data
 6
                                         transmission) Angle
 7
                                         modulation in which the
 8
                                         angle of a carrier is caused to
 9
                                         depart from its reference
10
                                         value by an amount
11
                                         proportional to the
12
                                         instantaneous value of the
13
                                         modulating function”).
14
     •    “phase-modulated optical    “phase modulate” means               “optical signals having a
15
          signals” (claim 1)          “alter the phase of light to         phase that is representative of
16
     •    "phase modulated signals"   create an optical signal having data. The amplitude of the
17
          (claim 16)                  a phase that is representative       optical signals is not
18
                                      of data”                             representative of data”
19
                                      Intrinsic Evidence:                  Intrinsic Evidence:
20
                                      Abstract; Figs. 1 and 2;             • ’500 patent at 2:48-58, 3:17-
21
                                      2:4146, 2:63–3:11, 3:21–34,             20, 3:57-60, 5:44-48, 5:63-
22
                                      3:4654, 3:57–65, 4:29–42,               6:25, 6:40-52, 7:39-50
23
                                      5:21–24, 6:26–52, 7:12–51,           • ’055 patent (incorporated by
24
                                      7:6165, 8:33–41, 8:59–62,               reference into the 500 patent)
25
                                      9:11–21, 10:12–28                       at 2:6-9, 2:23-39, 2:48-67,
26
                                      Extrinsic Evidence:                     4:41-5:9, 6:8-24
27
                                      • Fiber Optics Standard              • PTAB-IPR2017-01720 (055
28

     Case No. 4:20-cv-02354-JSW         - 3-                   JOINT CLAIM CONSTRUCTION STATEMENT
       Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 5 of 15



 1
                                    Dictionary, Third Ed. (1997)         petition): Preliminary P.O.
 2
                                    at 742 (“phase modulation:           Response 1-2; P.O. Response
 3
                                    Angle modulation in which            1, 7-9.
 4
                                    the phase angle of a carrier,      • PTAB-IPR2017-01720 (055
 5
                                    such as an electronic, radio,        petition): Preliminary P.O.
 6
                                    or optical carrier, is caused to     Response 6
 7
                                    depart from its reference          Extrinsic Evidence:
 8
                                    value by an amount                 • CIENA00076204-
 9
                                    proportional to the                  CIENA00076507
10
                                    instantaneous value of the         • Snawerdt Transcript Dated
11
                                    modulating signal”; “optical         August 13, 2020.
12
                                    phase modulator: An optical        • Snawerdt Transcript Dated
13
                                    device that controls or varies       December 15, 2017.
14
                                    the phase of a lightwave
15
                                    relative to a fixed reference
16
                                    or relative to another
17
                                    lightwave in accordance with
18
                                    an information bearing
19
                                    signal.”)
20
                                  • The Authoritative Dictionary
21
                                    of IEEE Standards Terms,
22
                                    Seventh Ed. (2000) at 816
23
                                    (“phase modulation (1) (data
24
                                    transmission) Angle
25
                                    modulation in which the
26
                                    angle of a carrier is caused to
27
                                    depart from its reference
28

     Case No. 4:20-cv-02354-JSW     - 4-                  JOINT CLAIM CONSTRUCTION STATEMENT
         Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 6 of 15



 1
                                         value by an amount
 2
                                         proportional to the
 3
                                         instantaneous value of the
 4
                                         modulating function”).
 5
     •    “amplitude-modulating       “altering the amplitude of         “altering the amplitude of
 6
          the light from the laser"   light to create an optical         light to create an optical
 7
          (claim 1)                   signal that is representative of   signal having an amplitude
 8
     •     “amplitude-modulated       data.”                             that is representative of
 9
          signals” (claim 16)         Intrinsic Evidence:                data. The use of amplitude
10
     •    “amplitude modulating       • ’500 patent at 2:56-3:20,        modulation does not include
11
          light from the laser”          3:47-65, 4:56-5:62, 6:5-19,     phase modulation.”
12
          (claim 17)                     7:39-65                         Intrinsic Evidence:
13
                                      • In addition, Oyster              • ’500 patent at 2:56-3:20,
14
                                         incorporates by reference          3:47-65, 4:56-5:62, 6:5-19,
15
                                         the intrinsic and extrinsic        7:39-65
16
                                         evidence listed above for       • In addition, Ciena
17
                                         the “phase modulate                incorporates by reference
18
                                         terms”                             the intrinsic and extrinsic
19
                                                                            evidence listed above for
20
                                                                            the “phase modulate
21
                                                                            terms”
22
      “a receiver having an           “a receiver having a device        “A receiver having a device
23
      interferometer” (claim 16)      that performs a measurement        that splits received light into a
24
                                      using the interference             first wave and a second wave,
25
                                      phenomena produced between delays the first wave relative
26
                                      one or more signal beams of        to the second wave,
27
                                                                         recombines the delayed first
28

     Case No. 4:20-cv-02354-JSW         - 5-                   JOINT CLAIM CONSTRUCTION STATEMENT
       Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 7 of 15



 1
                                  light and one or more               wave and the second wave,
 2
                                  reference beams of light”           and detects an intensity of the
 3
                                  Intrinsic Evidence:                 recombined waves.”
 4
                                  •     ’500 patent at 4:44-47,       Intrinsic Evidence:
 5
                                        5:51-62, 6:20-39, 6:53-       •   ’500 patent at 4:44-47,
 6
                                        7:39                              5:51-62, 6:20-39, 6:53-
 7
                                  •     ’055 patent at 2:57-67,           7:39
 8
                                        3:55-60, 4:55-60, 5:27-6:24   •   ’055 patent at 2:57-67,
 9
                                  Extrinsic Evidence:                     3:55-60, 4:55-60, 5:27-6:24
10
                                  •     Handbook of Optics,           Extrinsic Evidence:
11
                                        2nd. ed, vols. 1 and 2 by     •   Fundamentals of
12
                                        Optical Society Of                Photonics, Saleh, et. Al.
13
                                        America (1994) at ch. 2,          1991 at 66-67.
14
                                        21.                           •   Handbook of Optics,
15
                                  •     Snawerdt Transcript               2nd. ed, vols. 1 and 2 by
16
                                        Dated August 13, 2020.            Optical Society of
17
                                  •     Snawerdt Transcript Dated         America (1994) at ch. 2,
18
                                        December 15, 2017.                21.
19
                                                                      •   Snawerdt Transcript
20
                                                                          Dated August 13, 2020.
21
                                                                      •   Snawerdt Transcript
22
                                                                          Dated December 15,
23
                                                                          2017.
24
                                                                      •   OYSTER_00006925-943
25
                                                                      •   OYSTER_00006945-971
26
                                                                      •   OYSTER_00006994-
27
                                                                          7020
28

     Case No. 4:20-cv-02354-JSW       - 6-               JOINT CLAIM CONSTRUCTION STATEMENT
       Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 8 of 15



 1
                                                                       •   OYSTER_00007200-210
 2
                                                                       •   OYSTER_00007212-
 3
                                                                           7227
 4
                                                                       •   OYSTER_00007243-
 5
                                                                           7254
 6
                                                                       •   OYSTER_00005517
 7
      “laser is directly adjacent the   Plain and ordinary meaning     “laser is next to the phase-
 8
      phase-modulator” (claim 8)        Intrinsic Evidence:            modulator with no component
 9
                                        ’500 patent at 4:61-64         in-between”
10
                                                                       Intrinsic Evidence:
11
                                                                       ’500 patent at 4:61-64
12
                                         U.S. Patent No. 10,554,297
13
      Claim Term/Phrase                 Oyster’s Proposed              Ciena’s Proposed
14
                                        Construction                   Construction
15
      “an optical receiver” (Claims     Plain and ordinary meaning     “an optical receiver without a
16
      1 / 17)                           Intrinsic Evidence:            demodulator”
17
                                        ’297 patent specification.     Intrinsic Evidence:
18
                                                                       ’297 patent specification.
19
                                                                       •   ’898 patent file history:
20
                                                                           o Non Final Office
21
                                                                             Action, June 26, 2013
22
                                                                           o Amendment, Oct. 21,
23
                                                                             2013 (improperly dated
24
                                                                             Feb. 5, 2013)
25
                                                                           o Non-Final Office Action,
26
                                                                             Dec. 31, 2013
27
                                                                           o Amendment, April 15,
28

     Case No. 4:20-cv-02354-JSW           - 7-                JOINT CLAIM CONSTRUCTION STATEMENT
       Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 9 of 15



 1
                                                                               2014
 2
                                                                             o Final Office Action, June
 3
                                                                               18, 2014
 4
                                                                             o Amendment, August
 5
                                                                               15, 2014
 6
                                                                         •   ’012 patent file history:
 7
                                                                             o Non-Final Office
 8
                                                                               Action, June 19, 2013
 9
                                                                             o Amendment Dated
10
                                                                               October 21, 2013
11
                                                                             o Non-Final Office
12
                                                                               Action dated Dec. 31,
13
                                                                               2013
14
                                                                         •   ’517 patent file history:
15
                                                                             o Non-Final Office
16
                                                                               Action, May 16, 2018
17
                                                                             o Amendment, August 24,
18
                                                                               2018
19
        •   “energy level circuit”    Plain and ordinary meaning.        The claim limitations “energy
20
            (’claim 1)                The claim limitations are not      level circuit" and "energy
21
        •   “energy level detector”   means-plus function.               level detector" invoke 35
22
            (claim 17)                In the alternative, if the terms   U.S.C. § 112, sixth
23
                                      are subject to 35 U.S.C., sixth    paragraph.
24
                                      paragraph:                         Structure:
25
                                      Structure:                         a circuit on the circuit board
26
                                      a photodetector, an amplifier,     that includes a photodetector,
27
                                      and a comparator, or               an amplifier, and a
28

     Case No. 4:20-cv-02354-JSW         - 8-                 JOINT CLAIM CONSTRUCTION STATEMENT
      Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 10 of 15



 1
                                    equivalents thereof. See, e.g.,   comparator. See, e.g., ’297
 2
                                    ’297 patent at 2:50-51; 3:30;     patent at 2:50-51; 3:30; 3:66-
 3
                                    3:66-67; 5:40-46; 5:51-67;        67; 5:40-46; 5:51-67; 6:3-16;
 4
                                    6:3-16; Fig. 3.                   Fig. 3 (circuit 33 having
 5
                                    Function:                         photodetector 153, amplifier
 6
                                    detecting an energy level of      155, and comparator 156
 7
                                    the optical data signal. See,     and/or 157).
 8
                                    e.g., ’297 patent at 3:30-37;     Function:
 9
                                    5:20-21; 5:40-46.                 detecting an energy level of
10
                                                                      the optical data signal. See,
11
                                                                      e.g., ’297 patent at 3:30-37;
12
                                                                      5:20-21; 5:40-46.
13
      “control electronics to       Plain and ordinary meaning.       The claim limitation “control
14
      provide control signals, in   The term is not indefinite and    electronics to provide control
15
      accordance with the data      not subject to 35 U.S.C. §        signals, in accordance with
16
      stream, to the laser . . .”   112, paragraph 6.                 the data stream, to the laser”
17
      (claim 14)                    Intrinsic Evidence:               invokes 35 U.S.C. § 112,
18
                                    ’297 patent at 4:47-52; Fig. 2;   sixth paragraph. The written
19
                                                                      description fails to disclose
20
                                                                      the corresponding structure,
21
                                                                      material, or acts for
22
                                                                      performing the claimed
23
                                                                      function. Therefore, the
24
                                                                      claim is indefinite.
25
                                                                      Structure:
26
                                                                      an electronic controller on the
27
                                                                      printed circuit board. See,
28

     Case No. 4:20-cv-02354-JSW       - 9-                JOINT CLAIM CONSTRUCTION STATEMENT
      Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 11 of 15



 1
                                                                          e.g., ’297 patent at 4:47-52;
 2
                                                                          Fig. 2 (showing a controller
 3
                                                                          18 powering the laser 12 and
 4
                                                                          receiving a data stream 19).
 5
                                                                          Function:
 6
                                                                          The function of providing
 7
                                                                          control signals, in accordance
 8
                                                                          with the data stream, to the
 9
                                                                          laser is not disclosed. See,
10
                                                                          e.g., ’297 patent at 4:47-52
11
                                                                          (the “electronic controller 18 .
12
                                                                          . . may provide power to the
13
                                                                          laser 12.”)
14
      “a low pass filter coupled to     Plain and ordinary meaning        a circuit that performs low
15
      an output of the                  Intrinsic Evidence:               pass filtering an output of the
16
      photodetector” (claim 18)         ’297 patent at 3:66-4:3, 4:31-    photodetector.
17
                                        34, 5:34-60, 6:29-32, 6:38-44     Intrinsic Evidence:
18
                                                                          ’297 patent at 3:66-4:3, 4:31-
19
                                                                          34, 5:34-60, 6:29-32, 6:38-44
20
     III.     IDENTIFICAITON OF THE TERMS WHOSE CONSTRUCTION WILL BE
21            MOST SIGNIFICANT TO THE RESOLUTION OF THE CASE (PATENT L.R. 4-
              3(C)).
22
              The parties have consolidate their jointly proposed terms for construction to fewer than
23
     ten disputed terms. The parties position as to the importance of the terms is set forth in the chart
24
     below.
25
      Claim Term/Phrase                 Oyster’s position as to           Ciena’s position as to
26
                                        whether the term is case or       whether the term is case or
27
                                        claim dispositive                 claim dispositive
28

     Case No. 4:20-cv-02354-JSW           - 10-               JOINT CLAIM CONSTRUCTION STATEMENT
      Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 12 of 15



 1
     •   “a phase modulator for        Not case or claim dispositive.   Case dispositive
 2
         phase modulating light
 3
         from the light source”
 4
         (’500 patent, claim 1)
 5
     •   “phase modulating light
 6
         from a laser” (’500 patent,
 7
         claim 17)
 8
     •   phase modulate terms for
 9
         dependent claims 8, 19 of
10
         the ’500 patent
11

12   •   “phase-modulated optical      Not case or claim dispositive.   Case dispositive

13       signals” (’500 patent,

14       claim 1)

15
     •   “phase modulated signals”
16
         (’500 patent, claim 16)
17

18   •   “amplitude-modulating         Not case or claim dispositive.   Case dispositive

19       the light from the laser”

20       (’500 patent, claim 1)

21   •   “amplitude-modulated

22       signals” (’500 patent,

23       claim 16)

24   •   “amplitude modulating

25       light from the laser” (’500

26       patent, claim 17)

27

28

     Case No. 4:20-cv-02354-JSW         - 11-               JOINT CLAIM CONSTRUCTION STATEMENT
      Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 13 of 15



 1
      “a receiver having an                Not case or claim dispositive.   Claim dispositive
 2
      interferometer” (’500 patent,
 3
      claim 16)
 4
      “laser is directly adjacent the      Not case or claim dispositive.   Claim dispositive
 5
      phase-modulator” (’500
 6
      patent, claim 8)
 7
      “an optical receiver” (‘297          Not case or claim dispositive.   Case dispositive
 8
      Patent, claims 1 / 17)
 9
     •     “energy level circuit”          Not case or claim dispositive.   Case dispositive
10
           (‘297 Patent, claim 1)
11

12    •    “energy level detector” (‘297
13         Patent, claim 17)
14    “control electronics to              Potentially claim dispositive    Claim dispositive

15    provide control signals, in          as to indefiniteness issues

16    accordance with the data             only, otherwise not case or

17    stream, to the laser . . .” (‘297    claim dispositive.

18    Patent claim 14)

19    “a low pass filter coupled to        Not case or claim dispositive.   Claim dispositive

20    an output of the

21    photodetector” (‘297 Patent,

22    claim 18)

23   IV.      ANTICIPATED LENGTH OF TIME NEEDED FOR THE CLAIM
              CONSTRUCTION HEARING (PATENT L.R. 4-3(D)).
24
              The parties anticipate that the hearing will take no longer than four hours.
25
     V.       PROPOSED WITNESSES TO BE USED AT THE CLAIM CONSTRUCTION
26            HEARING (PATENT L.R. 4-3(E)).
27            The parties do not currently anticipate calling any witnesses.
28

     Case No. 4:20-cv-02354-JSW             - 12-               JOINT CLAIM CONSTRUCTION STATEMENT
      Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 14 of 15



 1   VI.      IDENTIFICAITON OF FACTUAL FINDINGS REQUESTED FROM THE
              COURT.
 2
              The parties do not request any specific factual findings at this time.
 3
     Dated: December 28, 2020
 4
     By: /s/ Paul A. Kroeger                           By: /s/ Blair M. Jacobs
 5
         Marc A. Fenster (CA BN 181067                     Blair M. Jacobs
 6       mfenster@raklaw.com                               blairjacobs@paulhastings.com
         Paul A. Kroeger (CA BN 229074)                    Christina A. Ondrick
 7       pkroeger@raklaw.com                               christinaondrick@paulhastings.com
         Reza Mirzaie (CA BN 246953)                       John S. Holley
 8       rmirzaie@raklaw.com                               johnholley@paulhastings.com
         RUSS, AUGUST & KABAT                              PAUL HASTINGS LLP
 9
         12424 Wilshire Boulevard, 12th Floor              2050 M Street NW
10       Los Angeles, California 90025                     Washington, DC 20036
         Telephone: (310) 826-7474                         Telephone: (202) 551-1700
11       Facsimile: (310) 826-6991                         Facsimile: (202) 551-1705
12                                                         Thomas A. Counts (CA BN 148051)
                                                           tomcounts@paulhastings.com
13
                                                           Grant N. Margeson (CA BN 299308)
14                                                         grantmargison@paulhastings.com
                                                           PAUL HASTINGS LLP
15                                                         101 California Street, 48th Floor
                                                           San Francisco, CA 94111
16                                                         Telephone: (415) 856-7000
17                                                         Facsimile: (415) 856-7116

18         Attorneys for Plaintiff                         Attorneys for Defendant
           Oyster Optics, LLC                              Ciena Corporation
19

20
21

22

23

24

25

26

27

28

     Case No. 4:20-cv-02354-JSW            - 13-               JOINT CLAIM CONSTRUCTION STATEMENT
      Case 4:20-cv-02354-JSW Document 44 Filed 12/28/20 Page 15 of 15



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that the counsel of record who are deemed to have consented to electronic
 3
     service are being served on December 28, 2020 with a copy of this document via the Court’s ECF
 4
     system.
 5
                                                   /s/ Paul A. Kroeger
 6                                                 Paul A. Kroeger
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     Case No. 4:20-cv-02354-JSW         - 14-              JOINT CLAIM CONSTRUCTION STATEMENT
